Citation Nr: 0115630	
Decision Date: 06/06/01    Archive Date: 06/13/01	

DOCKET NO.  00-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
private medical expenses from February 14 to February 18, 
2000.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center in Shreveport, 
Louisiana.  


FINDINGS OF FACT

1.  Service connection is not in effect for any disability 
and a claim for service connection was not pending in 
February 2000.  

2.  The veteran received private medical care from 
February 14 to February 18, 2000.  

3.  Payment or reimbursement of the cost of private medical 
care from February 14 to February 18, 2000, was not 
authorized.  

4.  The unauthorized medical care was not for an adjudicated 
service-connected disability, or for a nonservice-connected 
disability associated with and held to have been aggravating 
an adjudicated service-connected disability.  

5.  The veteran did not have a total disability permanent in 
nature that had resulted from a service-connected disability, 
nor was he a participant in a rehabilitation program.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care from February 14 to February 18, 2000, 
have not been met.  38 U.S.C.A. §§ 1701, 1703, 1710, 1728 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103A and 5107); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the duty to assist and 
notification requirements have recently been reaffirmed and 
clarified.  See VCAA.  The record reflects that the veteran 
has been provided with information relating to what evidence 
would be necessary to substantiate his claim for 
reimbursement for private medical expenses as well as the 
reasons for denying his claim.  With consideration that it is 
neither contended nor shown that the veteran's private 
medical care from February 14 to February 18, 2000, was 
authorized or that it was for service-connected disability or 
that a claim for service connection was pending at the time 
of the care, the Board concludes that the VA has complied 
with the VCAA because there is no indication that any further 
relevant notification or development could be undertaken that 
has not already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

At the time of the veteran's private medical care from 
February 14 to February 18, 2000, service connection was not 
in effect for any disability and a claim for service 
connection was not pending.  

In order for the veteran to receive payment or reimbursement 
for expenses of hospital care and surgery not previously 
authorized, the care must have been for an adjudicated 
service-connected disability, a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, any disability 
where the veteran has a total disability permanent in nature 
resulting from a service-connected disability, or any illness 
or injury where the veteran is participating in a 
rehabilitation program under Chapter 31.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  

In this case, since there was no service-connected 
disability, there is no evidence of record that reflects that 
the veteran's private medical care from February 14 to 
February 18, 2000, was for an adjudicated service-connected 
disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  Further, there is no evidence 
that the veteran was participating in a Chapter 31 
rehabilitation program.  Therefore, the veteran does not meet 
the first criteria for reimbursement or payment of 
unauthorized medical expense under the provisions of 
38 C.F.R. § 17.120.  Accordingly, it is irrelevant and 
unnecessary to determine whether a medical emergency existed 
or whether Federal facilities were feasibly available.  It is 
neither asserted nor shown that the medical care from 
February 14 to February 18, 2000, was authorized.  Since the 
evidence reflects that the veteran does not meet all of the 
criteria for payment or reimbursement of unauthorized medical 
expenses and since the evidence reflects that private medical 
care was not authorized, a preponderance of the evidence is 
against the claim for payment or reimbursement.  


ORDER

Reimbursement or payment for the cost of private medical 
expenses from February 14 to February 18, 2000, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

